Citation Nr: 1527563	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  04-44 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an initial compensable rating for left ear hearing loss disability. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to October 1977. 

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that denied entitlement to a TDIU.  This appeal also comes from an August 2007 decision of VA's Appeals Management Center (AMC) in Washington, D.C., which granted service connection for left ear hearing loss disability and assigned a noncompensable rating. 

In June 2007 and April 2009, the Board remanded these claims for additional development and they have been returned to the Board for adjudication.

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims of entitlement to an initial compensable rating for left ear hearing loss and entitlement to TDIU.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

During his April 2015 Board hearing, the Veteran indicated that he has continued to seek treatment for his hearing loss.  Specifically, the Veteran stated that he had last been examined for hearing loss approximately six months prior to the time of his hearing.  He also testified that his left ear hearing acuity had worsened.  The most recent VA treatment records associated with the file are from October 2011.  As a result, a remand is required in order to request, obtain, and associate any additional VA treatment records with the file.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).  Any and all ongoing private treatment records should also be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).  Also, the Board recognizes that the Veteran stated that his left ear hearing loss is worse than currently evaluated, and the most recent VA examination report currently on record is over three years old.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Given the potential of worsening, and because there is insufficient evidence upon which the Board can assess the current severity of the Veteran's left ear hearing loss, the Board finds that a new examination-with findings responsive to applicable rating criteria-will be required in order to fully and fairly evaluate the Veteran's claim for an initial increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

In addition, the Veteran is seeking entitlement to TDIU due to his service-connected disabilities.  The Veteran is in receipt of a 50 percent rating for sleep apnea, a 30 percent rating for hypertensive heart disease, a 10 percent rating for hypertension, 10 percent for vasomotor rhinitis, and a noncompensable rating for bilateral hearing loss.  In this case, the Veteran meets the schedular requirements for TDIU given the fact that he has a 50 percent rating for sleep apnea and that his total combined rating is 80 percent.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Veteran testified at his April 2015 Board hearing that he believes he is entitled to TDIU due to his sleep apnea and hypertension, primarily.  The Board notes that an opinion was obtained as to the occupational impairment caused by the Veteran's hypertension in July 2014.  However, there is no opinion regarding the functional impairment caused by the Veteran's sleep apnea, hypertensive heart disease, hypertension, rhinitis, and hearing loss combined.  As such, on remand, an opinion should be obtained as to the functional and occupational limitations caused by the Veteran's service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for left ear hearing loss since October 2011.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  

Regardless of the Veteran's response, the RO/AMC should obtain and associate with the record any VA treatment records dated from October 2011.  All efforts to obtain these records must be documented in the claims file.

If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified in accordance with 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file; the Veteran should be afforded a VA audiological examination in order to determine the current nature and severity of his left ear hearing loss.  The examiner should review the claims file.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

The examiner is specifically requested to describe the functional effects caused by the Veteran's hearing loss.  Any opinion expressed should be accompanied by supporting rationale.

3.  Then, obtain a VA opinion regarding the functional and occupational impact of the Veteran's service-connected sleep apnea, hypertensive heart disease, hypertension, rhinitis, and bilateral hearing loss on his ability to perform sedentary type of work and manual type of work.  In this regard, the examiner is asked to provide a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity.  If the VA examiner determines that another examination is necessary, then schedule the Veteran for a VA examination with an appropriate expert.  

Any opinion expressed should be accompanied by supporting rationale.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.  

4.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




